UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4597



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWUANE LEROY MCCLENDON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CR-04-70)


Submitted:   June 14, 2006                    Decided:   July 3, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Lance Smith, Winchester, Virginia, for Appellant.    Jean
Barrett   Hudson,  OFFICE   OF   THE   UNTIED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dwuane Leroy McClendon appeals from his conviction and

120-month sentence imposed following the jury verdict finding him

guilty of conspiracy to distribute and possess with intent to

distribute crack cocaine.        McClendon’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there were no meritorious issues for appeal, but addressing whether

the evidence was sufficient to support McClendon’s conviction for

conspiracy to distribute and possess with intent to distribute in

excess of fifty grams of crack cocaine.        McClendon was informed of

his right to file a pro se supplemental brief, but he has not done

so.   Because our review of the record discloses no reversible

error, we affirm McClendon’s conviction and sentence.

          McClendon   concedes    that   he    conspired   to   distribute

multiple ounce quantities of cocaine;         however, he argues that he

did not conspire to distribute crack cocaine. Viewing the evidence

in the light most favorable to the government, see Glasser v.

United States, 315 U.S. 60, 80 (1942), we find that the evidence

was sufficient to support the jury’s determination that McClendon

was involved with at least fifty grams of crack. Specifically, the

evidence showed that, on two different occasions, McClendon sold to

Brian Forman one ounce of cocaine powder and cooked that cocaine

into crack.   One ounce equals 28.35 grams.        This testimony alone




                                 - 2 -
would support the jury’s finding that McClendon was involved in a

conspiracy to distribute at least fifty grams of crack cocaine.

     Additionally, Forman testified that, over the term of his

involvement in the conspiracy, he obtained approximately thirty

ounces of cocaine powder from McClendon.         After the initial two

purchases, Forman cooked the cocaine into crack himself, keeping

some for his own use and selling the rest.        Forman testified that

McClendon knew that he was selling the cocaine in crack form--both

because Forman told him and because McClendon was sometimes present

during these sales.   Based on this evidence, we conclude that the

jury properly attributed to McClendon the reasonably foreseeable

crack   cocaine   distribution   by      his   co-conspirator,   Forman.

Accordingly, we affirm McClendon’s conviction and sentence with

respect to the crack cocaine.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.           We therefore

affirm McClendon’s conviction and sentence.         This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal


                                 - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -